 

Exhibit 10.16

AMENDMENT NO. 5 TO FORBEARANCE AGREEMENT

This Amendment No. 5 to Forbearance Agreement (“Amendment”) dated effective
March 28, , 2016 is by and between ZYNEX, INC., a Nevada corporation, ZYNEX
MEDICAL, INC., a Colorado corporation, ZYNEX NEURODIAGNOSTICS, INC., a Colorado
corporation, ZYNEX MONITORING SOLUTIONS, INC., a Colorado corporation, ZYNEX
BILLING AND CONSULTING, LLC, a Colorado limited liability company, and PHARMAZY,
INC., a Colorado corporation (collectively, and jointly and severally,
“Borrower”), and TBK BANK, SSB (“Lender”).

RECITALS

 

A.

The parties entered into a Forbearance Agreement dated December 17, 2014, as
amended by Amendment No. 1 to Forbearance Agreement dated March 27, 2015,
Amendment No. 2 to Forbearance Agreement dated June 30, 2015, Amendment No. 3 to
Forbearance Agreement dated September 30, 2015, and Amendment No. 4 to
Forbearance Agreement dated December 15, 2015   (the “Forbearance Agreement”).

 

B.

Additional Events of Default have occurred and/or are anticipated, including
Borrower’s failure to meet the monthly principal reduction payments outlined in
Amendment No. 4 to Forbearance Agreement.

 

C.

The parties desire to amend the Forbearance Agreement to extend the Forbearance
Period, and to evidence certain additional continuing covenants related to such
extension.

AGREEMENT

 

1.

Amendment.  Section 4.1(i) of the Forbearance Agreement is amended to read as
follows:  “11:59 pm Portland, Oregon time on June 30, 2016.”

 

2.

Condition Precedent.  The effectiveness of the Amendment set forth in Section 1
above is conditional upon Borrower’s delivery to Lender of a Common Stock
Purchase Warrant for 50,000 shares of the Common Stock of Zynex, Inc., in form
and substance satisfactory to Lender (the “Warrant”).

 

3.

Suspension of Principal Reduction Payments.  As consideration for the issuance
of the Warrant, Lender agreed to temporarily suspend Borrower’s obligation to
make the scheduled monthly principal reduction payments of $85,000 for the
months of February, March, and April 2016, up to an aggregate cap on such
suspension of $250,000.  This temporary suspension in no way relieves Borrower
of its obligation to make payment of the full principal amount due or any other
Obligations.

 

4.

Continuing Conditions.  The continued effectiveness of the extension of the
Forbearance Period is conditional upon Borrower’s compliance with the continuing
covenants set forth in Amendment No. 4 to Forbearance Agreement.

 

5.

Other Provisions. Except as specifically provided herein, all terms and
conditions of the Forbearance Agreement shall remain in full force and effect,
without waiver or modification. All terms defined in the Forbearance Agreement
shall have the same meaning when used in this Amendment.  This Amendment and the
Forbearance Agreement shall be read together, as one document.

 

6.

Signatures.  This Amendment may be executed in any number of counterparts, each
of which when executed and delivered shall be deemed to be an original, and all
of which when taken together shall constitute one and the same Amendment.

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY A LENDER
CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY
OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER’S RESIDENCE MUST BE IN
WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY THE LENDER TO BE ENFORCEABLE.

[signature page follows]

 

 

 

AMENDMENT NO. 5 TO FORBEARANCE AGREEMENT

--------------------------------------------------------------------------------

 

Dated effective as of the date first written above.

 

BORROWER:

 

LENDER:

 

 

 

ZYNEX, INC., a Nevada corporation

 

TBK BANK, SSB

 

 

 

By:

/s/ THOMAS SANDGAARD

 

By:

/s/ JONATHAN KOTT

Name:

Thomas Sandgaard

 

Name:

Jonathan Kott

Title:

President and CEO

 

Title:

SVP

 

 

 

 

 

ZYNEX MEDICAL, INC., a Colorado corporation

 

 

 

 

 

 

 

 

By:

/s/ THOMAS SANDGAARD

 

 

 

Name:

Thomas Sandgaard

 

 

 

Title:

President and CEO

 

 

 

 

 

 

 

 

ZYNEX NEURODIAGNOSTICS, INC., a Colorado corporation

 

 

 

 

 

 

 

 

By:

/s/ THOMAS SANDGAARD

 

 

 

Name:

Thomas Sandgaard

 

 

 

Title:

President and CEO

 

 

 

 

 

 

 

 

ZYNEX MONITORING SOLUTIONS, INC., a Colorado corporation

 

 

 

 

 

 

 

 

By:

/s/ THOMAS SANDGAARD

 

 

 

Name:

Thomas Sandgaard

 

 

 

Title:

President and CEO

 

 

 

 

 

 

 

 

ZYNEX BILLING AND CONSULTING, LLC, a Colorado limited liability company

 

 

 

 

 

 

 

By:

/s/ THOMAS SANDGAARD

 

 

 

Name:

Thomas Sandgaard

 

 

 

Title:

President and CEO

 

 

 

 

 

 

 

 

PHARMAZY, INC., a Colorado corporation

 

 

 

 

 

 

 

By:

/s/ THOMAS SANDGAARD

 

 

 

Name:

Thomas Sandgaard

 

 

 

Title:

President and CEO

 

 

 

 

AMENDMENT NO. 5 TO FORBEARANCE AGREEMENT

Signature Page